Title: To Alexander Hamilton from Timothy Taylor, 22 September 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury Sept. 22nd 1799—
          
          I have the Honor (herewith) to transmit the Monthly Recruiting Return of the 13th Regiment from the 1st day of August to the first Monday of September, with the attestations, also the description of three deserters since my last communication upon that subject; as thier is considerable navigation at present going forward at New haven, I am led to believe that a number of the soldiers have been enticed to desert for the purpose of going to sea—after Capt Chew declined his appointment in the Regiment, a Mr John Brown of Preston was recommended to fill that Vacancy, but I have lately ben informed that no appointment has taken place and that thier is but one Officer to that Company, (viz Lt. Gallup) if thier should be no objections to Mr Brown, I wish he may obtain the appointment—
          The General Orders of the 9th and — the communications you was pleased to make me of 17 & 18th Instant, have been duly recived, and to which I will pay immediate attention; I have directed the Pay & Quarter Masters to make a return of all supplies that have been recived for the Regiment—at present I know of no articles that are materially objectionable except the shoes, socks, & Muskets; many thier is a Number of the shoes that I presume would not last a prudent soldier more than one Month—the Muskets are constantly failing & getting out of order in the locks; bayonets, & ramrods—
          I have the Honor to be with the Greatest Respect your Obedient Humble Servant
          
            Timo. Taylor
          
          Honble. A Hamilton Esquire
        